Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Derek N. Jarvis appeals the district court’s order dismissing his civil action for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jarvis v. GEICO Ins. Comp., No. 8:09-cv-02638-RWT, 2009 WL 3833964 (D.Md. Nov. 13, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.